McCORD, Judge.
The employer/carrier appeals from a workers’ compensation order awarding to the claimant wage-loss benefits from April 15, 1981, through April 21, 1981. In awarding claimant wage loss benefits for the week in question, the deputy found: “She is excused for her failure to perform a job search because she still was actively pursuing a rehabilitation program as suggested by the employer/carrier.” This finding is wholly unsupported by the record. The claimant admitted that she had not enrolled in anything since her recovery from an unrelated thyroid condition. She further stated that since she had quit her employment rehabilitation program (court reporter’s school) she had not attempted to find any type of employment whatsoever. As the deputy’s finding is not supported by competent substantial evidence, his award of benefits for the week in question is REVERSED.
MILLS and SHIVERS, JJ., concur.